Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 10/15/2021 has been entered.  Pending claims 1, 7-18, 22, 23, and 25-30 are allowed.   Regarding independent claim 1, applicant has combined the previously objected-to/allowable content of dependent claims 6/5/4/3/2 into claim 1.   Independent claim 30 has been amended equivalently.  Regarding independent claim 18, applicant has combined the previously objected-to/allowable content of dependent claims 24/21/20/19 into claim 18.  Independent claim 29 has been amended equivalently.  The amendment serves to overcome the previous double-patenting rejection over copending related application 16/751,820, given that the latest and allowable claim set filed on 07/14/2021 in that application does not anticipate nor render the instant allowable claims obvious.  It is noted that applicant’s current amendment to the “control system” element of claim 1 adds sufficient structure to the term thus removing interpretation under 35 USC 112f.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665